Title: To Thomas Jefferson from William Strickland, 20 May 1796
From: Strickland, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        London May 20th: 1796
                    
                    Since my return home I have executed as fully as I have been able, tho not as compleatly as I could have wished the principal commission with which you charged me, that of procuring you the varieties of peas and vetches; those which I send you and of which some account is given in another paper which accompanies this are the sorts usually cultivated in this country, and all with which I am acquainted, tho I have heard that there are some other varieties cultivated in some parts of the country,  possessing similar properties with these, propagated in the same manner and applied to the same purposes, but I rather suspect them to be the same plants bearing different names in different places; the whole of these form an essential article in the modern system of improved agriculture; they constitute one of the crops which succeed the very exhausting crops of grain, and that too in soils not sufficiently fertile to produce others of the intervening crops; they not only thereby prevent the too frequent recurrance of grain by which the soil is exhausted, but they seem to possess in themselves, either the power of restoring the agitating properties of the soil, or enable the soil more powerfully to attract from the atmosphere or otherwise to acquire those properties when coverd by their dense shade, than it would have were it exposed naked and bare to the influence of the atmosphere; Philosophy has not yet sufficiently accompanied agriculture to have ascertained how the earth regains the properties of which it has been deprived and the agriculturist is contented with the fact, without reasoning on the cause.
                    You pointed out to me some other kinds of Vetches which had been cultivated by Miller; but of them I can gain no intelligence; they are now known only to the Botanists; probably being found neither useful nor ornamental their cultivation ceased in this country soon after their introduction.
                    I send you along with the above mentiond seeds; a small parcel containing seeds of several of the vetch tribe, the native wild produce of this country; I gathered them some years since with a view of trying experiments with them for the purposes of Agriculture, and they still may possess the power of vegitation: while on the subject of vetches, I must remark to you; that in various parts of the mountains of Virginia particularly the Blue ridge, I observed several different plants, apparently of the Vetch tribe, and some probably perennial, growing spontaneously and very luxuriantly in the woods, one in particular with a Pink and white flower nearly as large as that of a cultivated Pea; these I should recommend to the attention of the American cultivator as the climate and soil would probably suit them better, than those from Europe; besides the pea vine which is no other than a vetch and which is highly nutricious to cattle, is known still to grow plentifully and spontaneously to the West of the mountains, and probably was formerly equally plentiful to the East of them, but it has there long since carried its own destruction in its own good qualities. This appears highly worthy of attention.
                    When at Monticello you shewd me the first field of Clover that had been sown in that part of Virginia, from observations I afterwards made I have no doubt of its thriving as well there, as elsewhere in America,  and I see not why you should not equal the luxuriant crops of Pensylvania; but where the clover grows so vigorously it is necessary for some grass to be sown among it, to support its weight and keep it from lying too close to the ground; no other grass has hitherto been applied to the purpose in America than Timothy grass; but it does not answer it perfectly, not vegitating uniformly with the clover; the consequence of which is, that at hay time, either the clover must be cut too late to accommodate the timothy, or the latter too early in order that the clover may be cut when at its greatest perfection: after I left you I saw a single instance of the Meadow cocksfoot-grass (Dactylis gromerata) one of our best meadow grasses growing extremely luxuriantly; which appears to me likely every way to answer the purpose of Timothy, better than that grass, whether sown with Clover, or separately for pasturage; as it is not a grass the seed of which is separately collected and sown in this country, I have collected a few heads of it in the fields, and would have sent you more had I been able to procure them after the late period of my arrival in the Country; I recommend them to your care, and think they will reward you for what you bestow upon them.
                    Where the improvement of the agriculture of a country can go hand in hand, with the improvement of the morals of a people, and the increase of their happiness, there it must stand in its most exalted state, there it ought to be seen in the most favourable light by the Politician there it must meet with the countenance and support of every good man and every friend to his country; so is it at present circumstanced in your country: by the cultivation of Barley your lands would be greatly improved; and the morals and health of the people benefited by the beverage it produces exchanged for the noxious spirits to which they have at present unfortunately recourse; besides the labour of the year would be more equally and advantageously divided, the grain being sown in the spring; but it was a striking circumstance that while the government was wisely encouraging the Breweries, in opposition to the distilleries the country should be entirely ignorant of the grain by which alone they could prosper; I have reason to believe that a grain of Barley has never yet been sown on the Continent; the grain which is there sown, under that name, is not that from which our malt-liquors are made; it is here known under the name of Bigg, or Bigg-barley, is cultivated only on the Northern Mountains of this Island, and used only for the inferior purposes of feeding pigs or poultry, and is held to be of much too inferior a quality to Make into Malt, and of the five different grains of the species of Barley known to us, it is held to be by far the worst; I have therefore taken the liberty of sending a small quantity of the best species of  Barley, (the Flat or Battledore Barley) and the one most likely to succeed with you; this grain is sown in the spring, on any rich cultivated soil; I recommend it strongly to your attention; and shall rejoice if I prove the means of introducing into your country an wholesome and invigorating liquor.
                    I recollect seeing upon the Lawn of Monticello, a Larch tree, which appeard to thrive in the situation; I have therefore in order to fill the box sent a small bag of the cones; the timber is the best of all the resinous trees, the product of Europe; and the tree I think is likely to thrive on the North side of your Mountains or in shady situations among them; for the same reason I have also sent a few of the seeds of the Sycamore (Acer Pseudo platanus) an Umbrageous tree that may possibly shelter you from the scorching sun of Virginia.
                    You will find also in the box a few books, which possibly may prove worthy of your attention, some of them are voted to you by the Board of Agriculture, from whom I am requested to transmitt them to you; the labours of that Board are not yet sufficiently matured to come before the publick, but they are now engaged in perfecting an Agricultural survey of this Island which will communicate a mass of information from one part of it to another; and probably give to the world the best and most valuable information on the culture of the earth that ever yet has been before it.
                    Though this letter is meant to contain nothing but farming information, my intention being to write another, which I hope you may receive by an earlier conveyance, I will just mention that your map of Spanish America is safe in the hands of Mr: Faden, and that he wishes to keep it till about Christmas next, but will deliver it into any persons hands you order; or if you give no orders, into mine, and I will have it safely conveyed to you; he desires me to say that he hopes in about a twelvemonth to publish a map far more complete, than you would expect, he having obtaind some maps and information, unknown when you were last in Europe.
                    I have enquired after and seen the machine for ascertaining the resistance of Plows; and am told it answers well the purpose intended; the plan is extremely simple, consequently the price, which is five guineas is too great, but the inventors of machinery which will not have a general sale, expect and ought to be well paid, as much time is frequently bestowed upon perfecting a trifle. It is invented and sold by Winlaw, in Margaret Street, Cavendish square. I shall now conclude my long letter with informing you that I arrived in England in September last after a very short passage, and had the pleasure of finding all my family well;  that I shall ever remember with the greatest satisfaction my visit to America, and the civilities I received from yourself among so many other people, and rejoice in having it in my power to make any return for them. I beg my best Compliments to Mr: and Mrs: Randolph and Miss Jefferson, and am Dear Sir Yours very truly & sincerely
                    
                        Wm: Strickland
                    
                    
                        Since writing the above I have procured two or three of the county surveys, in order to shew you the nature of the undertaking; they are not designed for the Public inspection; but printed for the Board and circulated in the districts to which they relate, in order to obtain, as you will immediately perceive on inspecting them, additional and more accurate information, which will then be published, and the whole afterwards digested and compressed, for the benefit of mankind, and will form an History of Agriculture at the close of the eighteenth century.
                    
                